Title: From Thomas Jefferson to Tench Coxe, 21 May 1799
From: Jefferson, Thomas
To: Coxe, Tench



Dear Sir
Monticello May. 21. 99.

Your favor of Apr. 29. came to hand by our last post. I have for some time been anxious to write to you on the subject mentioned therein, but a want of confidence in the post office, and a certain prospect of conveyance by Dr. Bache who has been with us some time, & was to return to Philadelphia, induced me to await that occasion which now accordingly takes place. immediately on my parting with you the evening before I left Philadelphia I went to mr Venable’s lodgings. he was not at home. I waited for him & at length he returned. I explained the subject to him & we went together to mr Livingston’s. he was gone to the theatre; so no hope of an early return. on returning to my lodgings mr Nicholas joined us, and it was  there settled that mr Venable should devote the next day to the reducing to a certainty (in black & white) what could be done; & as it was then a late hour & I had still much to prepare for my departure the next morning, instead of calling on you again mr Venable promised to do it & to communicate to you the effect of his exertions: he promised moreover to write to me specially of his success. I had been at home a considerable time when I saw mr Foreman’s proposals in some newspaper for the publication of a new gazette. I immediately wrote to Venable to inform me if that was the paper we had expected in order that I might prepare for the fulfilment of my engagements. I inclose you his answer, which will explain to you why you heard nothing further after I parted with you. the sum there, with the addition of two others of 500. D each, of which you were apprised (I believe there was a third also) fell far short of expectations. I sincerely regret the failure, and am thorougly sensible of the importance of the undertaking, tho’ much has been lost by it’s not having taken place this summer. my situation exposes me to so much calumny that I am obliged to be cautious of appearing in any matter however justifiable & useful, if it be of a nature to admit readily of misconstruction. a very short text will for a long time furnish matter for newspaper torture. I am satisfied from what I have seen since my return that there would be scarcely any limits to the subscription for such a paper. I shall still hope that it will not be abandoned.
The Virginia congressional elections have astonished every one. they have five certain federalists. three others however on whom also they count, Page, Gray, &are moderate men, and I am assured will not be with them on questions of importance. this result has proceeded from accidental combinations of circumstances, & not from an unfavorable change of sentiment. the change has unquestionably been the other way. the valley between the Blueridge & North Mountain, which had for some time been much tainted, (and which had given me more serious uneasiness than any other appearance in this state) has come solidly round. they were represented by Homes & the two Triggs, who the last summer would have been left out by great majorities, but have now been re-elected by great majorities. the progress of the republican cause here is proved by the state elections made on the same day with those for Congress. they are more republican than those of the last year; & particularly from all the upper country. how long we can hold our ground I do not know. we are not incorruptible; on the contrary, corruption is making a sensible tho’ silent progress. offices are as acceptable here as elsewhere, and when once a man has cast a longing eye on them, a rottenness begins in his  conduct. mr Henry has taken the field openly: but our legislature is filled with too great a mass of talents & principle to be now swayed by him. he will experience mortifications to which he has been hitherto a stranger. still I fear something from his intriguing & cajoleing talents, for which he is still more remarkeable than for his eloquence. as to the effect of his name among the people, I have found it crumble like a dried leaf, the moment they become satisfied of his apostacy. with every wish for your health & happiness & sentiments of sincere esteem I am Dear Sir
your friend & servt

Th: Jefferson

